           Case 1:18-cv-05259-WMR-JCF Document 10 Filed 12/28/18 Page 1 of 1



                                                RETURN OF SERVICE

                                   UNITED STATES DISTRICT COURT
                                           District of Georgia
Case Number: 1:18-CV-5259

Plaintiff:
Annette Clark
vs.
Defendant:
Trans Union, LLC, et al.

For:
Credit Repair Lawyers of America
22142 West Nine Mile Rd
Southfield, MI 48033

Received by Debra Lawson to be served on Citibank, NA C/O The Corporation Trust, Incorporated, RA, 2405
York Road, Suite 201, Lutherville Timonium, MD 21093.

I, Debra Lawson, do hereby affirm that on the 30th day of November, 2018 at 3:35 pm, I:

SUBSTITUTE served by delivering the Summons in a Civil Action, Complaint, Civil Cover Sheet to: Rebecca
Gott, as Intake Specialist and authorized to accept service for Citibank, NA C/O The Corporation Trust,
Incorporated, RA, at the address of: 2405 York Road, Suite 201, Lutherville Timonium, MD 21093. Actual
service location: (39.4536,-76.6314) accuracy 5 m.

Description of Person Served: Age: 30, Sex: F, Race/Skin Color: White, Height: 5'6", Weight: 145, Hair: Dark
Blonde, Glasses: N

I HEREBY CERTIFY that I am a competent person, eighteen years of age or older, and not a party to the above
legal action. I SOLEMNLY AFFIRM under the penalties of perjury that through personal knowledge, the contents of
the foregoing are true.




                                                                                   Debra Lawson
                                                                                   Independent Process Server

                                                                                   De Novo Attorney Services, Inc.
                                                                                   30 E. Padonia Road
                                                                                   Suite 207
                                                                                   Timonium, MD 21093
                                                                                   (443) 895-4999

                                                                                   Our Job Serial Number: NOV-2018004656
                                                                                   Ref: 1:18-CV-5259


                                Copyright © 1992-2018 Database Services, Inc. - Process Server's Toolbox V7.2g
